    Case 7:20-cv-05774-KMK-PED Document 16-1 Filed 11/23/20 Page 1 of 1




On Nov 18, 2020, at 11:31 AM, Antigone Curis <acuris@mersonlaw.com> wrote:

If you let us know what documents need to be protected, we will be happy to discuss
them with you to avoid burdening the court. We are not going to agree to a blanket
protective order without specifics about what documents you think need confidentiality.


                                                    Wed, Nov 18, 2:32 PM
Andrew
Brettler <abrettler@lavelysinger.com>
to me, Martin

We will move accordingly.

Andrew B. Brettler | Lavely & Singer, P.C. | (310) 556-3501 (w) | (917) 620-2726 (c)
